In an argument accompanying the motion it is strongly and plausibly urged that this court, in reversing the finding of the lower court that the execution issued against Hemmings and not Hunnings, violated the rule of appellate courts that a finding of fact of the trial court will not be disturbed when there is evidence to support it. Our conclusion was, that there was no sufficient evidence to support the finding in question. The only conflict in the evidence was in the different recitals in the sheriff's deed. Our view of the question of fact arising was that but one conclusion could be legitimately drawn from such evidence, which was the one which rendered the act of the clerk in issuing the execution consistent with his duty under the law, and which supported his action under the presumption that such officers perform their duties correctly. This view was strengthened by the lapse of time, the long assertion of claim under the sheriff's deed, and an apparent recognition of it as a conveyance of Hunnings' interest in the deeds under which plaintiffs themselves claimed. The only question was as to the inference to be drawn from given facts, and we held, and still hold, that they admitted of but one just conclusion.
It is further urged that we were in error in holding the description of the land to be sufficient. For the court to reject the deed, in the absence *Page 374 
of extraneous evidence showing that the land in question can not be identified by an application of the descriptive particulars to the ground, the conclusion must be reached that it is void on its face for uncertainty. The description is as follows: "200 acres of land off the S. end on 800 acres of land known as the Red Bluff league, being a part of the tract sold by Wm. P. Harris to said Hemmings."
We have already held that the name Hemmings should be treated as Hunnings.
One of the objections urged is, that the description does not state the county in which the land is situated. The deed states that the sheriff of Harris County levied upon it by virtue of an execution issued to him, and that the sale was made in that county. He could lawfully levy upon and sell land nowhere else than in that county. No practical business man, seeking in good faith to find land thus described would, in our opinion, think of searching elsewhere. Why should a court indulge in speculations that the land might possibly lie elsewhere, when to do so would violate the presumption that officers act lawfully? Wright v. Watson, 11 Humphreys; Freem. on Ex., sec. 287. Courts have some times, in pointing out the uncertainties of descriptions, mentioned the fact that the county in which the land lay was not stated; but we think it very clear that such an omission, by itself, furnishes no ground for holding a levy void. Assuming, then, that the land upon which the sheriff intended to levy was in Harris County, can the court say, upon an inspection of the return, that it can not be found by the use of the information given? The deed mentions a league, a tract of 800 acres, and a tract of 200 acres. The 200 acres tract is a part of the 800 acres, and it is equally clear, though the language is awkward, that the 800 acres tract is a part of the league, because it could not be, as the language literally states it is, known as the league. The league could only be referred to to show that it contained the 800 acres. Can the court say that the league in Harris County known as the Red Bluff league could not easily be found? The petition in this case virtually states that the Harris league was so known, and the petition, in connection with the statement of facts, shows that the league was thus designated in the deed from Harris to Hunnings. Even if it be assumed that there might have been, in Harris County, two or more leagues thus known, the one meant could be ascertained by the answer to the inquiry, out of which of them did W.P. Harris convey 800 acres to Elijah Hunnings? For this last fact may have been well known and easily ascertained, even if the deed itself could not be had. A tract of land in a league, described as having been conveyed by one person to another, might be as well known as a farm or tract designated by name. If this levy had designated the 800 acres as "the Hunnings tract in the Red Bluff league," no court could pronounce it void on its face without disregarding the adjudged cases. How, then, can it be assumed that the description given of the 800 acres is too uncertain, when the court can not know that persons familiar with the league would not be able to identify the tract conveyed by Harris to Hunnings? *Page 375 
We do not find anything in the record from which we can determine whether the deed from Harris to Hunnings was recorded at the date of the levy or not. Upon examination of the description itself it can not be said that the 800 acres tract was not sufficient to advise purchasers of the locality of the 800 acres. That the land can be identified is left beyond doubt by the deeds offered in evidence.
The question which we regarded as most doubtful was as to the sufficiency of the description of the 200 acres. It is now urged that the description does not state that the tract sold is to be taken from the south end "of" the 800 acres, but "on" it. We fail to see the force of the objection. The land is in either case on the larger tract, and on its south side or end. It is also pointed out that the northern and southern boundary lines of the larger tract are longer than the eastern and western lines, and that hence the ends, properly speaking, are at the eastern and western extremities of the tract. This may be granted; but it does not follow that this inaccuracy of the sheriff, in calling the south side of the tract its south end, should vitiate his levy. The truth remains evident that the land intended lies along the southern boundary of the 800 acres, and is to extend far enough north to include 200 acres within the southern, eastern, and western boundaries, leaving only one line to be run in accordance with a mathematical calculation.
Another ground of the motion presents a question which did not escape our attention in the original decision. The 200 acres sold by the sheriff and the 137 acres conveyed by Hunnings to Morgan conflict and cover partly the same area, and therefore Hunnings, at his death, left unconveyed more than 463 acres, the quantity mentioned in the deed from plaintiff's ancestress to Harris. But that deed conveys by its terms the whole of the 800 acres with the specific exceptions of the two tracts mentioned, and consequently nothing remained to pass to plaintiffs from Mrs. Crane, through whom they claim.
Overruled.
Writ of error refused.